Citation Nr: 1224830	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to exposure to mustard gas. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

In this case, the Veteran served on active duty from September 1942 to January 1946.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2009 and April 2010, the Board remanded the claim to the RO for further development.  The case has since returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current chronic obstructive pulmonary disorder (COPD) is related to service, to include claimed mustard/chemical gas exposure therein.


CONCLUSION OF LAW

A respiratory disability, to include COPD, was not incurred in or aggravated by service, and may not be presumed to have been caused by service, to include claimed mustard gas exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in July 2007, November 2009, June 2010, August 2010, October 2010, February 2011, and January 2012.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  Thereafter, the case was readjudicated by way of an April 2012 supplemental statement of the case.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records are presumed to have been stored and then apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In cases in which the Veteran's service records are missing and are presumed to have been destroyed in the July 1973 fire at the NPRC, the VA has a heightened duty to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The claims file contains the Veteran's contentions, as well as all available service personnel records and VA medical records.  The Veteran has been afforded VA examinations to determine the etiology of his current respiratory disability.  It is also noted that, in his August 2008 substantive appeal (VA Form 9), the Veteran declined the option of testifying at a personal hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria - Service Connection

In general, the law provides that service connection may be granted to a Veteran for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

VA regulations include a provision for presumptive service connection for certain disabilities based on evidence of full body exposure to mustard gas in service.  The pertinent regulation reads as follows: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below together with the subsequent development of any of the indicated conditions is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers:  Nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct (See §3.301(c)) or there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition (See Section 3.303).  38 C.F.R. § 3.316 (2011). 

For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a) (2011).  The provisions of § 3.300(a), however, do not prohibit service connection if the disability resulted from a disease that can be service-connected on some basis other than the Veteran's use of tobacco products during service, or if the disability became manifest during service.  38 C.F.R. § 3.300(b)(1) (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Analysis

The medical evidence reflects that the Veteran is currently diagnosed with COPD, and he attributes such disability to exposure to chemicals, including mustard gas, during service.  After a thorough review of the competent and probative evidence of record, the Board finds that the Veteran's service connection claim must be denied.  

In this regard, the Board acknowledges that COPD is listed under 38 C.F.R. § 3.316(a)(2); however, as will be discussed below, exposure to mustard gas or any other chemical during service has not been confirmed.  

VA has procedures in place to develop claims of exposure to mustard gas. The development procedures were revised, and are now outlined at M21-1MR, Part IV, Subpart ii, Chapter 1, Section F (revised December 13, 2005) (previously at M21-1, Part III, Chapter 5). The Board notes that only claims related to mustard gas or Lewisite exposure filed after January 19, 2005, must be handled by the Muskogee, Oklahoma RO. 

In the Veteran's August 2008 VA Form 9, he specifically stated that he trained with "Mustard Gas and other anti-personnel chemicals".  Thus, in accordance with an August 2009 Board remand, the claim was referred to the Muskogee RO for appropriate development. 

The Veteran claims chemical exposure while working as a chemical warfare instructor at Camp Crowder, Missouri from 1942 to 1944.  However, in November 2009, the RO requested any information regarding possible exposure at Camp Crowder, and according to a December 2009 email response from the Compensation and Pension (C&P) Service's mustard gas mail box, the Veteran was not a 'test participant' in Mustard Gas, Project 112/SHAD or Chem-Bio programs, according to DoD's database.  Thus, this reported exposure remains unverified.

Alternatively, the Veteran claims that while attending five weeks of chemical training school at Edgewood Arsenal during service, he handled all types of chemicals, including mustard gas.  The record contains a WGO AGO Form 100, which indicates that the Veteran's military education included: "CWS, Edgewood Arsenal, MD: Gas: 5 wks[;] school was for NCOs only; studied use of gas".  His Military Occupational Assignments included basic infantry (2 months); warehouse foreman (14 months); labor foreman (10 months); and rifleman (12 months).  These records also indicate that prior to service, the Veteran spent three months in which he operated machinery used to impregnate Army clothing with unspecified chemicals.  Therefore, the Veteran's participation in the five week gas training program at Edgewood Arsenal during service has been confirmed.

The Veteran's case was referred to the VA Mustard Gas Program Manager for an opinion as to the likelihood that the Veteran sustained inhalation and full body exposure during the five week training program.  In March 2012, the RO received an email response from the VA Mustard Gas Program Manager, in which he indicated that, after a review of the Veteran's record, the Department of Defense (DoD) was unable to ascertain any chemical exposure based on the information provided.  While the DoD acknowledged the Veteran's attendance at an NCO level chemical school (the five week training program) in Edgewood, Arsenal, Maryland, it also noted that the Veteran had prior civilian employment which required "impregnating Army cloths (sic) with chemicals.  Ultimately, the DoD is unable to ascertain any chemical exposure based on the information provided.  

The Board finds that the RO properly followed the provisions of M21-1MR, IV.ii.1.F.22.b in attempting to verify the Veteran's claimed mustard gas exposure. Under this provision, evidence of full-body exposure to mustard gas or Lewisite should be requested only if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a), or the Veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a)  and exposure. 

As full body exposure to mustard gas or Lewisite has not been shown, presumptive service connection for COPD under 38 C.F.R. § 3.316(a) (2) is not warranted.  

The Board further finds that there is no evidence showing a nexus between the Veteran's COPD and his active service.  In this regard, a January 2010 VA examiner conducted an examination of the Veteran and review of his claims file.  However, she was unable to resolve the question of whether the Veteran's COPD was related to his claimed mustard gas exposure without resorting to mere speculation.  The examiner acknowledged the Veteran's contentions, but also observed that the Veteran was noted to be a smoker of over 45 pack years.  The examiner stated that there is a direct link between smoking and COPD.  Because the examiner did not acknowledge in the examination report, the Veteran's participation in the five week gas training program at Edgewood Arsenal in Maryland, the case was referred for a supplemental medical opinion.  In this regard, according to a March 2012 VA examination report, the same examiner again reviewed the record and concluded that the Veteran's COPD is less likely than not incurred in or caused by the claimed in-service gas/chemical exposure.  In arriving at such opinion, the examiner stated that the claims file contained minimal information regarding the Veteran's claimed gas exposure, noting that there is no evidence of burning eyes or skin that would be indicative of gas exposure.  The examiner also noted that the Veteran has not been diagnosed with a chemical exposure related cancer.  Also, the examiner expressed concern that the Veteran, himself, is not sure if he was exposed to mustard gas and thinks he was exposed to chemicals in Camp Crowder.  The examiner reiterated that the Veteran's COPD is related to his long history (over 45 years) of smoking.  The March 2012 VA opinion is factually accurate, fully articulated, and contains sound reasoning.  Such opinion was rendered after a thorough review of all evidence of record.  Therefore, the March 2012 VA opinion is afforded significant probative value.   A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As to the examiner's opinion that the Veteran's COPD is related to his chronic tobacco use, the Board notes service connection may not be considered on the basis that a lung disability resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a) (2011).  

The Board notes that the Veteran is competent to report observable respiratory symptoms and to report that he underwent chemical/gas training.  However, he, as a layperson, is not competent to provide a medical opinion because such requires medical expertise.  While the record reflects that the Veteran is diagnosed with COPD, it does not contain competent evidence showing that he was actually exposed to mustard gas or any similar chemical during service, nor does it contain competent evidence relating his COPD to any incident of service.  The Board has duly considered the lay statements of record.  However, the Board finds that the etiology of the Veteran's COPD is far too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the above, the Board finds that the medical evidence of record far outweighs the lay report of etiology.

Although it is not entirely clear when the Veteran was first diagnosed with COPD, VA treatment notes of record beginning in March 2007 show such a diagnosis.  Thus, to the extent that the Veteran was diagnosed with COPD much earlier, any assertion of continuity of symptomatology is outweighed by the probative medical evidence which relates his COPD to his chronic use of tobacco, and not to service.  

Based on the foregoing reasons and bases, the Board finds that the preponderance of evidence is against the service connection claim for a respiratory disability, to include COPD, including as due to claimed mustard gas/chemical exposure, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The foregoing analysis has been undertaken with the Board's heightened duty in mind. O'Hare, supra.  Accordingly, the claim must be denied.   


ORDER

Entitlement to service connection for a respiratory disability, to include COPD, including as due to exposure to mustard gas, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


